AMENDMENT NO. 15 TO RECEIVABLES PURCHASE AGREEMENT This Amendment No. 15 to Receivables Purchase Agreement (this "Amendment") is entered into as of June 11, 2010 among Graybar Commerce Corporation, a Delaware corporation, as Seller ("Seller"), Graybar Electric Company, Inc., a New York corporation, as Servicer ("Servicer"), Falcon Asset Securitization Company LLC (formerly Falcon Asset Securitization Corporation) ("Conduit"), and JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)) ("JPMorgan")), as Agent and as a Financial Institution.
